1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     SCOTT CASTEEL,                                    Case No. 3:19-cv-00342-MMD-WGC
7                                       Petitioner,                    ORDER
             v.
8
9     WILLIAM GITTERE, et al.,
10                                  Respondents.
11

12          This action is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,
13   filed by Scott Casteel, an individual incarcerated at Nevada’s Ely State Prison. Casteel
14   initiated this action on June 21, 2019, by submitting his habeas petition (ECF No. 1-1),
15   along with an application to proceed in forma pauperis (ECF No. 1), and a motion for
16   appointment of counsel (ECF No. 1-2).
17          Casteel’s application to proceed in forma pauperis is incomplete, in that it does not
18   include the required financial certificate, signed by an authorized prison officer. See Local
19   Rule LSR 1-1. The Court will, therefore, deny the application to proceed in forma pauperis,
20   without prejudice to Casteel filing a new application.
21          The Court will grant Casteel time to either pay the filing fee for this action or file a
22   new application to proceed in forma pauperis. If Casteel wishes to pay the filing fee, he
23   must have $5 sent to the Clerk of Court, with a cover letter indicating the case number of
24   this action. If Casteel fails to pay the filing fee or file a new in forma pauperis application
25   within the time allowed, this action will be dismissed.
26          It is therefore ordered that the application to proceed in Forma Pauperis (ECF No.
27   1) is denied without prejudice.
28
1           It is further ordered that Petitioner will have 45 days from the date of this order to

2    either pay the $5 filing fee for this action as instructed above or file a fully completed

3    application to proceed in forma pauperis, including the required financial certificate.

4           It is further ordered that the Clerk of Court is directed to send to Petitioner, along

5    with a copy of this order, two in forma pauperis applications.

6           DATED THIS 27th day of June 2019.

7

8
                                                       MIRANDA M. DU,
9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
